Per Curiam.

This is an appeal from a judgment directed on the pleadings and from an order denying a motion made by said defendant for leavé to plead over to said complaint.
The appellant claims that the Municipal Court had no authority to grant a motion to direct judgment on the pleadings, citing Martin v. Lefkowitz, 62 Misc. Rep. 490, and the defendant acquiesces in this proposition. But the case of Maune v. Unity Press, 139 App. Div. 740, settled the law that the court has power to direct such judgment.
It is, therefore, necessary to decide whether the judgment was properly directed. The complaint, which was verified, in the third paragraph alleges that the plaintiff at the request of defendant sold and delivered to defendant certain merchandise of the reasonable value and at the agreed price of $271. The verified answer denies knowledge or information sufficient to form a belief as to these allegations.
The question is whether such an answer raises an issue. It has been held that when a complaint alleges personal transactions with a defendant or matters of public record, such a denial is not permissible. City of New York v. Matthews, 180 N. Y. 41; Dahlstrom v. Gemunder, 198 id. 449; Rochkind v. Perlman, 123 App. Div. 808; Preston v. Cuneo, 140 id. 144; Stone v. Auerbach, 133 id. 75; Borough Construction Company v. New York, 131 id. 278. *514“An allegation that the party has not sufficient knowledge or information to form a belief with respect to a matter, must, for the same purpose [i. e. for all purposes, including a criminal prosecution], be regarded as an allegation that the person verifying the pleading has not such knowledge or information.” Mun. Ct. Act, § 163. “Where the party is a domestic corporation, the verification must be made by an officer thereof.” Id., § 164. It follows, therefore, that whenever an officer of a corporation may .deny knowledge or information, a corporation may so plead. The defendant here is a domestic corporation and the answer was verified by its treasurer. The matters alleged in the complaint are not matters of public record; neither does it appear that they were personal transactions with the treasurer. For all that appears, the treasurer may therefore' truthfully verify such a pleading. And if so, the defendant may so plead. The answer is, therefore, good.
Judgment reversed, with costs, and the order affirmed.